JENNINGS, J.
The gist of this defense is that when the plaintiff foreclosed her mortgage and took title to the property it was worth more than the debt (Answer paragraph 3). The defendants go on to say in Paragraph 4 that even if the property was not worth more than the debt, it was in fact accepted by the plaintiff in full satisfaction thereof. Either of these defenses is good if proved and therefore not demurrable. Paragraph 2 of the answer may have some point not immediately discernable and at the worst is mere surplusage.
This whole subject with citation of the pertinent Connecticut cases is adequately discussed in Middlesex National Bank vs. Caffrey, 3 Conn. Sup., 261.
The demurrer is overruled.